The jury returned the following verdict:
1. Did the defendant enter into contract with the plaintiff that it would keep him in its employment so long as plaintiff should live, as alleged in the complaint? Answer: Yes.
2. If so, did defendant wrongfully breach said contract, as alleged in the complaint? Answer: Yes.
3. What sum, if any, is plaintiff entitled to recover of defendant as damages? Answer: $1,000.
The plaintiff testified that he had worked for the Richmond and Danville Railroad and the defendant, its successor, from 1879 until his discharge, which took place in July or August, 1921; that he had been injured through the negligence of the road for which he was working in 1883; that he had suffered later injuries, which were due to the same cause, and had afterwards entered into a written contract executed by himself, Captain West, Captain Green, superintendent of the road, who was afterwards general manager of the Southern Railway, and another man whose name he did not remember; that all these men were dead but had worked for the defendants; that the contract, which had been burned, provided substantially that if he did not sue the railroad for his injuries it would give him a job as long as he could work and take care of him afterwards. He further testified that in 1916 the president of the defendant company gave him a bronze badge on one side of which was the inscription, "Southern Railway Company for Loyalty," and on the other, "Sam J. Stevens, 1879 to 1916"; that he was 71 years old and at the time of his discharge was earning about $60 a month.
The defendant denied the execution of the alleged contract and introduced evidence tending to show that the Southern Railway was not organized until 1894 and that the plaintiff had been discharged for neglect of duty. The defendant also alleged that the cause of action was barred by the statute of limitations, but tendered no issue as to this question, and none was submitted.
The first six exceptions are addressed to the admission of evidence tending to show the nature and extent of the plaintiff's injuries. These injuries are described in the complaint, not for the purpose of stating a cause of action, but of showing both the reasonableness of the contract relied on and the circumstances under which it was made. The plaintiff alleges that he filed no claim for damages because *Page 530 
he was assured by the company, through whose negligence he had been injured, that in consideration of his waiver he should have employment as long as he lived, and the evidence excepted to was properly admitted as tending to show the consideration upon which the agreement was made, and it was no doubt so understood by the jury.
It has been held that contracts of this character are not against public policy or incapable of enforcement on the ground of indefiniteness merely because the exact period of service is not specified. Hence the courts have sustained contracts by employers to give to servants injured by their negligence "steady and permanent" employment, or employment "as long as the company's works are running," or "so long as the business of a corporation continues," or during the life of the employee, or to give "a living wage required for the support of the employee and his family." As we have indicated, it cannot be said that the contract between the plaintiff and the railroad was without consideration. They entered into a compromise and adjustment of the plaintiff's claim for damages, and "such adjustment will afford a sufficient consideration for the agreement whether the agreement was well founded or not." Fisher v. Lumber Co., 183 N.C. 485;Pennsylvania Co. v. Dolan, 6 Ind. App. 109; Lead Co. v. Kinlin,47 Neb. 409; McMullen v. Dickinson Co., 63 Minn. 405; Carnig v. Carr, 35 L.R.A. (Mass.), 512; Texas C. R. Co. v. Eldridge, 155 S.W. (Texas), 1010; Cox v. Railroad, 50 L.R.A. (N.S.) (Ind.), 453 and note. See, also, Rhyne v. Rhyne, 151 N.C. 400; Re Estate of McVicker, 28 L.R.A. (N.S.), 1112.
These propositions, as we understand, are not seriously disputed, but it is insisted that the contract was made, if at all, with the Richmond and Danville Railroad, and is therefore not binding on the defendant. We are not inadvertent to authorities holding that executory contracts for personal services involving a personal relation or confidence between the parties cannot be assigned (R. R. v. R. R., 147 N.C. 368), but in our opinion the disposition of the present appeal is not dependent upon a decision of this question. There was evidence tending to show that the contract had been duly executed on the part of the Richmond and Danville Railroad Company by three men, including Captain Green, the superintendent, who was afterwards superintendent of the defendant; that the defendant was formed by the combination of the Richmond and Danville Railroad and other roads, and that when the consolidation was concluded the Richmond and Danville Railroad was "one of the constituent elements of the Southern"; that after the combination some of the former officers continued in the service of the defendant, and that the plaintiff had been awarded a bronze medal bearing the two inscriptions, "Sam Stevens, 1879 to 1916" and "Southern Railway Company for Loyalty." These and other circumstances appearing from *Page 531 
the evidence were sufficient to create a reasonable inference that the defendant, with knowledge of the contract, continued the plaintiff's employment and recognized and ratified the agreement under which the compromise was effected and the service rendered and accepted. There was no exception to the charge, and we must presume that all material and substantive phases of the evidence were properly submitted to the jury.Todd v. Mackie, 160 N.C. 352; Brown v. Brown, 182 N.C. 42; S. v. Jones,182 N.C. 781.
After a careful examination of the record we find no reversible error.
No error.